Title: To Benjamin Franklin from Ebenezer Hazard, 3 May 1776
From: Hazard, Ebenezer
To: Franklin, Benjamin


Sir,
New York May 3d. 1776
We have no News here, except that the last Phila. Post brought Advice that the Roebuck of 44 Guns was on Shore on the East Bank of Brandywine, and that eight Row Gallies, the Province Ship and Reprisal were gone down to take her. The Phila. Post is not arrived today, and we are not yet informed whether they have been successful.
Mr. Measum writes me that the Genl. has ordered him to frank Soldiers Letters.
Yesterday a Detachment of Troops sailed for Albany. I enclose Holt’s Paper and am Sir your very humble Servant
Eben Hazard


P.S. Should any Thing remarkable happen in Canada I beg to be favored with a Line.
 
Addressed: Doctor Franklin / Montreal. / If not there, to be forwarded.